Citation Nr: 0305436	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1970.



A historical review of the record shows that the veteran 
brought a timely appeal to the United States Court of Appeals 
for Veterans Claims (CAVC) from a November 21, 1997 decision 
of the Board of Veterans' Appeals (the Board).  

In the November 1997 decision the Board denied the claim of 
entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected PTSD.  The CAVC granted a 
joint motion of the parties thereby vacating that portion of 
November 1997 decision wherein the Board denied the claim of 
secondary service connection, and remanded the matter to the 
Board for further consideration.

In a February 1999 decision the Board denied entitlement to 
service connection for drug and alcohol abuse as secondary to 
service-connected PTSD as not well-grounded.  The veteran 
appealed to the CAVC.   

While this case was pending at the CAVC, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion to vacate the Board's February 1999 decision due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and to remand the claim for readjudication.  

In a November 2000 Order, the CAVC vacated the Board's 
February 1999 decision pursuant to the VCAA, and remanded the 
veteran's claim to the Board for compliance with directives 
that were specified by the CAVC.

The case has been returned to the Board for further appellate 
review consistent with the CAVC decision.  

In view of the favorable decision cited below the Board's 
consideration of VCAA in the first instance is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDING OF FACT

The probative and competent medical evidence provides an 
etiologic relationship between service-connected PTSD and the 
development of drug and alcohol abuse.


CONCLUSION OF LAW

Chronic drug and alcohol abuse is proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records appear unremarkable for 
a reference to either a psychiatric disorder or drug or 
alcohol abuse.  As unremarkable are his medical examination 
reports for National Guard service in 1977 and 1981.

The veteran's initial contact with VA appears to have been in 
1984 seeking service connection for shell fragment wound 
residuals to the face and left wrist claimed to have been 
sustained in Vietnam.  At this time he also filed separately 
a claim for service connection for chronic pain, skin rash, 
chronic low back pain and dizziness as secondary to Agent 
Orange exposure.  A contemporaneous VA examination reports 
shows there was a normal psychiatric status apparently.

After the RO denied the appellant's initial claim in 1984, 
the next pertinent communication from the veteran was 
correspondence in 1989 seeking to reopen the previously 
denied claim of service connection for a back disorder and 
shell fragment wound residuals.  The contemporaneous VA 
medical records are silent regarding PTSD or substance abuse.

After the RO declined to reopen the veteran's claim in 1989, 
the next pertinent communication from the veteran was in mid 
1994 seeking service connection for mental problems related 
to Vietnam that he identified as PTSD and in which he 
recalled events in service that he linked to his problem.  He 
also mentioned that he was an alcoholic and substance abuser 
who needed help immediately.

The medical records obtained by the RO in developing the 
claim consisted of VA medical records that dated from the 
late 1980's and a contemporaneous examination that reflected 
orthopedic complaints.

On a VA psychiatric intake evaluation completed in early 1994 
the veteran recalled that after service he "Drank my savings 
up for one month", went into the hospital for pneumonia and 
thereafter "went back to drinking" that reportedly "  All 
started in Army - never drank -never smoked."  The diagnostic 
impression included alcohol dependence and a provisional 
diagnosis of PTSD.

On a 1994 VA psychiatric examination that provided a 
diagnosis PTSD, the veteran reportedly had been aggressive 
toward his spouse when he was drinking or using drugs and he 
denied any psychiatric hospitalizations.  He recalled that 
after service he "drank too much and ended up in the 
hospital."  He reportedly was married for 18 years and had an 
unstable marriage because of drinking and drugging.  The 
multiaxial diagnostic assessment included PTSD but no 
substance abuse disorder was mentioned.

After review of this record, the RO in May 1995 granted 
service connection for PTSD and assigned a 50 percent rating 
from July 1994.  There was no mention of any substance abuse 
disorder in the rating decision.

The VA outpatient treatment records received following the 
May 1995 RO decision show in mid 1995 that the veteran 
reportedly drank heavily with increased stress and had lost a 
job and marriage secondary to drinking.  

The diagnostic impressions included PTSD by history, 
alcoholism and polydrug abuse.  Additional contemporaneous 
outpatient reports mention that he had been drinking since 
age 17. 

It was also noted that he admitted to having used drugs in 
Vietnam and to have begun psychiatric care in early 1995.  It 
was also reported that he denied any significant period of 
sobriety in over 20 years.

The veteran's claim for service connection of drug and 
alcohol abuse as secondary to service-connected PTSD was 
submitted by his attorney in June 1996.  

The RO in an October 1996 letter mailed to the veteran and 
his attorney advised that a statement from a physician with 
supporting rationale substantiating claimed secondary service 
connection should be submitted.  

The veteran's attorney in a November 1996 letter to the RO 
requested an examination to determine if there was a 
secondary relationship in the veteran's case. The letter 
states that consistent with VA's duty to assist, the 
examination should be scheduled immediately.

The VA outpatient treatment records on file show the veteran 
was seen complaining of a "pinched nerve" that kept him awake 
at night and seeking something to help him sleep.  
Psychiatrically he was described as upset about losing 
welfare benefits, not being able to work and frustrated 
trying to get "SC condition."  He was to try a sleeping pill.  
In late December there is a reference to PTSD and history of 
polysubstance abuse, and a physician's advice to stop 
drinking.

A VA psychiatric examiner in January 1997 reported that the 
veteran stated he had a long history of drug and alcohol 
abuse and that he started early in his military life, that he 
denied having abused drugs and alcohol before he entered the 
military, and that because of his drinking problem he had 
lost many jobs and ruined two marriages.  The examiner opined 
that it seemed that the abuse of alcohol and drugs had 
started before the veteran started having PTSD symptoms.

The examination report continues noting the veteran stated 
that his Social Security Administration (SSA) award for 
alcoholism he had received since 1994 was being terminated 
because of a decision to discontinue benefits based upon 
alcohol and drug abuse.  In describing his complaints, the 
veteran reported that his sleep was impaired and the only 
thing that would help him sleep was drink.  He said that he 
used marijuana when he became very tense or anxious.  The 
diagnosis was PTSD.

The veteran's attorney provided a copy of a March 1997 SSA 
determination favorable to the veteran.  It confirmed that 
recently enacted public law required a new determination for 
persons with an alcohol problem.  The decision mentions 
various impairments including PTSD, recurrent major 
depression and personality disorder, and notes a history of 
alcohol abuse in partial remission that was considered not 
material to the determination of his case.  A psychiatric 
review form attached to the decision noted the presence of 
substance addiction disorders that would be evaluated under 
either/or affective disorder, anxiety disorders or 
personality disorders.  It was also restated that a history 
of alcohol abuse was not material to the determination of the 
veteran's case.

In December 1998 the veteran's attorney submitted written 
argument asserting that it was the veteran's contention that 
the symptoms of PTSD cause him to engage in substance abuse.  
Counsel for the appellant argued that the records were 
replete with medical evidence that links the veteran's 
substance abuse problems with the PTSD symptoms he 
experienced.  

Counsel referred to a psychologist's note of November 1996 
that reported the veteran often drank beer in order to 
improve the quality of his sleep and a statement in November 
1996 that the "claimant states that he suffers from PTSD and 
this drove him to polysubstance abuse".  Counsel in 
requesting a remand for another examination asserted that the 
VA examiner in January 1997 failed to comment on whether the 
appellant's substance abuse was secondary to PTSD.

In August 2002, the Board determined that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the Veterans 
Health Administration (VHA).  In August 2002, the VHA 
physician, a specialist in psychiatry, provided an expert 
medical opinion in response to the specific Board request.  
The physician essentially stated that after reviewing all 
medical records, there was sufficient support that the 
veteran's polysubstance abuse including alcoholism is at 
least as likely as not caused by service-connected PTSD.


Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect 
to alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1110.  

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(n), 3.301 (2001).  Here, the veteran argues 
that he developed drug and alcohol abuse secondary to 
service-connected PTSD.

Corresponding regulations provide that alcohol abuse and drug 
abuse, unless they are a "secondary result" of an "organic 
disease or disability," are considered to be "willful 
misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

In VAOPGCPREC 2-98, the VA General Counsel held that 38 
U.S.C.A. § 105(a), as amended by section 8052(a) of the OBRA, 
prohibits a grant of "direct service connection" for drug or 
alcohol abuse on the basis of incurrence or aggravation in 
line of duty during service.

The CAVC held in Barela v. West, 11 Vet. App. 280 (1998) that 
service connection, but not compensation, could be granted 
for drug or alcohol abuse on a secondary basis.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
rehearing en banc denied, 268 F.3d 1340 (2001), the CAFC 
found that 38 U.S.C.A. § 1110 permits a veteran to received 
compensation for an alcohol-abuse or drug-abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability. According to the Fed. Cir., § 
1110 precludes compensation only in two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The CAFC defined "primary" as 
meaning an alcohol abuse disability arising from voluntary 
and will drinking to excess.

In Allen, the CAFC held that a veteran can receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his or her service-
connected disability.  The Allen decision explicitly 
overruled prior decisions on this subject from the CAVC, 
including in particular Barela v. West, 11 Vet. App. 280 
(1998).  (The Allen decision also appears to overrule, either 
in total or in part, two precedent opinions issued by the VA 
General Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7-
99).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

A comprehensive review of the evidence shows that in January 
1997 a VA psychiatric examiner opined that it seemed that the 
abuse of alcohol and drugs started before the veteran started 
having PTSD symptoms.

Significantly, the Board notes that the August 2002 VHA 
opinion is unequivocal in the finding that the veteran's 
polysubstance including alcohol abuse developed secondary to 
service-connected PTSD.  Furthermore, the VHA physician 
provided a detailed rationale for his conclusions.  

For the reasons stated above, the Board finds that the 
evidence is in relative equipoise regarding the veteran's 
claim.  

Accordingly, he is entitled to the application of the benefit 
of the doubt and the Board finds that he developed drug and 
alcohol abuse as secondary to service-connected PTSD, thereby 
warranting a grant of entitlement to service connection on a 
secondary basis.  See Gilbert, supra.


ORDER

Entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

